EX: 10.20

 

 

 

[g55l1x3aehyz000001.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

Annual Executive Short-Term Incentive Plan

 

Plan Summary

 

2018



1

 

 



--------------------------------------------------------------------------------

 

 

 

 

Introduction and Objective

 

Cambridge Trust’s Annual Incentive Plan is designed to recognize and reward
management for their collective contributions to the Bank’s success.   The Plan
focuses on financial measures that are critical to the Bank’s growth and
profitability. Individually and collectively, we all have the ability to
influence and drive our success.   When Cambridge Trust succeeds, our employees
will succeed. This document summarizes the elements and features of the Plan.

 

In short, the objectives of the Incentive Plan are to:

 

•Focus executive attention on key business metrics.

 

•Align pay with organizational and individual performance.

 

 

•

Encourage teamwork and collaboration across all areas of the Bank. Our
collective contributions will drive improved business results.

 

 

•Motivate and reward the achievement of specific and measurable performance
objectives.

 

•Provide competitive total cash compensation.

 

•Provide significant reward for achieving and exceeding performance results.

 

•Enable the Bank to attract and retain the talent needed to drive success.

 

 

Eligibility

 

 

•



 

 

 

•

Employees hired during the Plan year will receive pro-rated awards based on
their month of hire.

 

 

 

•

Participants must be an active employee as of the last day of the measurement
period to receive an award, unless they terminate due to death or disability (as
determined by the company). Individuals who terminate for these reasons during
the plan year will receive a pro- rated award as further explained in the Terms
and Conditions of this plan.

 

 

 

Performance Period

 

The performance period and plan operates on a calendar year basis (January 1 –
December 31). Actual payout awards are made in cash following year-end after
Cambridge Bancorp’s financial results and performance are known.

 

Incentive Payout Opportunity

 

Each participant will have a target incentive opportunity based on his/her role.
The target incentive will reflect a percentage of base salary and  be determined
consistent with competitive market practices. Actual awards will vary based on
achievement of specific goals. The opportunity reflects a range of potential
awards. Actual awards may range from 0% of target (for not achieving threshold
performance) to 150% of target (for stretch performance).

 






2

 

 



--------------------------------------------------------------------------------

The table below summarizes the incentive ranges for the 2018 Plan year.

 

 

2018 Short-Term Incentive Targets

 

Role

Below

Threshold

Threshold

(50% of Target)

Target

(100%)

Stretch

(150% of Target)

 

Chief Executive Officer

 

0%

30%

 

60%

90%

President

0%

         25%

50%

75%

EVP, Wealth Management

0%

20%

40%

60%

SVP, Chief Financial Officer

0%

17.5%

35%

52.5%

EVP, Chief Lending Officer

0%

20%

40%

60%

SVP, Chief Information Officer

0%

17.5%

35%

52.5%

SVP, Director of Consumer Lending

0%

17.5%

35%

52.5%

SVP, Director of Private Banking Offices

0%

17.5%

35%

52.5%

SVP, Marketing

0%

17.5%

35%

52.5%

SVP, Human Resources

0%

17.5%

35%

52.5%

 

Incentive Plan Measures

 

Each participant will have defined performance goals that will determine his/her
annual incentive award. There are two performance categories: Bank and
Individual. The table below provides guidelines for the allocation of
participant’s incentives for each performance component.   The specific
allocation of goals will be weighted to reflect the focus and contribution for
each role/level in the Bank. Weightings for each performance goal will be
determined for each participant at the beginning of each plan year.

 

Position

Bank Performance

Individual Performance

 

Chief Executive Officer

75%

25%

President

25%

75%

EVP, Wealth Management

25%

75%

SVP, Chief Financial Officer

75%

25%

EVP, Chief Lending Officer

40%

60%

SVP, Director of Consumer Lending  Director

40%

60%

SVP, Director of Private Banking Offices

25%

75%

EVP, Chief Information Officer

70%

30%

SVP, Marketing

75%

25%

SVP, Human Resources

75%

25%

 



3

 

 



--------------------------------------------------------------------------------

 

Plan Trigger:   In order for the Annual Incentive Plan to ‘activate’, Cambridge
Trust must achieve at least 50% of its targeted operating income before
securities gains and losses. If the Bank does not meet this level, the plan will
only pay awards at the Committee’s discretion.

 

Bank Performance

 

The Bank performance goals for 2018 are Return on Equity vs. peer and Pre-tax
Operating Income. Return on equity (after tax) will be assessed relative to
Cambridge Trust’s performance as compared to the 75th percentile performance of
its peer index at the end of the plan year. The peer index is defined as
Commercial Banks with assets $500M - $5B, located in the Northeast (CT, MA, ME,
NH, NJ, NY, PA, RI and VT) and traded on NYSE, NASDAQ, and OTCBB. The operating
income goal will be tied to Cambridge Trust’s fiscal year budget and reflects
operating income prior to security gains/losses and taxes and other
extraordinary items.

 

The table below shows the specific performance goal at threshold, budget and
stretch for 2017. A minimum achievement of threshold level performance is
required for the plan to pay for each component.

 

Bank Performance

2017 Performance Goals

 

Measures

Threshold

Target

Stretch

 

Return on Equity (after tax)

80% of 75th Percentile of Peer Index Performance

75th Percentile of Peer Index Performance

120% of 75th Percentile of Peer Index Performance

Operating Income

(before security gains/ losses and taxes)

 

50%

 

Per Budget

 

120%

 

 

Individual Performance

 

In addition to the Bank performance, participants will have individual goals (up
to 5 key objectives) that will focus on either department/team performance (e.g.
lending growth, deposit growth) and/or individual performance. The mix of these
goals will vary by role.     Where possible, performance targets and ranges for
each measure will be set at the beginning of the plan year. If performance-to-
goal cannot be quantified, Committee discretion will be used to evaluate goal
attainment as follows:

 

 

Performance

 

Did not Achieve

 

Partially Achieved

 

Fully Achieved

 

Clearly Exceeded

Award as % of Target

0% to 25%

26% to 90%

91% to 110%

111% to 150%

 

Discretion within performance zones will allow for the quality of the result and
the impact of external circumstances on performance. For example, if the CEO
made great progress toward goal attainment under difficult circumstances, he
might receive an award of 85%, even though the goal was not reached. The same
CEO progress toward goal attainment reached under favorable circumstances might
only result in a 30% award.

 

Payouts

 

Payouts will be made in cash as soon as possible after the closing of Bank
financials each year but typically during the month of February. Awards are
calculated based on actual performance relative to target. For Bank goals,
achieving threshold performance will pay out at 50% of target incentive, target



4

 

 



--------------------------------------------------------------------------------

performance will pay out 100% of target, and stretch performance will pay out at
150% of target incentive. Performance below threshold will result in a 0%
payout.

 

Actual payouts for each performance goal will be interpolated between threshold.
target and stretch levels to reward incremental improvement. Payouts are
assessed by component such that one goal may achieve stretch and another may
achieve only threshold for individual goals, the range of payout will be 0%-
150% in accordance with the payout grid above.

 

Illustration

 

The table below is an illustration of a simple plan design for a SVP (Tier 4)
with a base salary of

$150,000 and an incentive target of 35% of base salary ($45,000). Goals and
weightings are for illustration purposes only. This example assumes that
Cambridge Trust’s Peer Index performance at the 75th percentile (i.e. target
performance goal) was 11%.

 

 

 

Participant Goals

Performance and Payout

Performance

Measure

Performance Goal

threshold/target/stretch

 

Weight

 

$

Actual

Performance

Payout

Allocation

(0% - 150%)

 

Payout ($)

ROE (after tax)

 

8.8% / 11% / 13.2%

 

37.5%

 

$19,687

 

8.8%

 

50%

 

$9,844

Operating

Income

 

$13.3M / $16.6M / $19.9M

 

37.5%

 

$19,687

 

$16.6M

 

100%

 

$19,687

Individual performance Goals

 

TBD

 

25%

 

$13,125

 

Stretch

 

150%

 

$19,687

TOTAL

 

100%

$52,500

90% payout

$49,218

 

This participant’s payout of $49,218 is 90% of target. The payout reflects
Cambridge Trust’s ROE performance at “threshold”, Operating Income at target and
one Individual goal at stretch and another that was not achieved.



5

 

 



--------------------------------------------------------------------------------

Terms and Conditions

 

 

Effective Date

 

This Program is effective January 1, 2018 to reflect plan year January 1, 2018
to December 31, 2018. The Plan is reviewed and approved annually by the Bank’s
Compensation Committee to ensure proper alignment with the Bank’s business
objectives. Cambridge Trust retains the rights as described below to amend,
modify or discontinue the Plan at any time during the specified period. The
Incentive Plan will remain in effect until December 31, 2018.

 

Program Administration

 

The Plan is authorized by the Compensation Committee, which reports to the Board
of Directors. The Compensation Committee has the sole authority to interpret the
Plan and to make or nullify any rules and procedures, as necessary, for proper
administration. Any determination by the Committee will be final and binding on
all participants.

 

Program Changes or Discontinuance

 

Cambridge Trust has  developed the plan based on existing business, market and
economic conditions. If substantial changes occur that affect these conditions,
Cambridge Trust may add to, amend, modify or discontinue any of the terms or
conditions of the plan at any time.

 

The Compensation Committee and Board of Directors also have the ability to
adjust/modify or cancel plan payouts to reflect results from regulatory and/or
safety and soundness exams.

 

The Compensation Committee may, at its sole discretion, waive, change or amend
the Plan, as it deems appropriate.

 

Incentive Award Payments

 

Awards will be paid as a cash bonus before the end of the first quarter
following the Plan year. Awards will be paid out as a percentage of a
participant’s base salary earned during the year as of December 31 for a given
calendar year. Incentive awards will be considered taxable income to
participants in the  year  paid and will  be  subject to withholding  for
required  income and other applicable taxes.

 

Any rights accruing to a participant or his/her beneficiary under the Plan shall
be solely those of an unsecured general creditor of Cambridge Trust. Nothing
contained in the Plan, and no action taken pursuant to the provisions hereof,
will create or be construed to create a trust of any kind, or a pledge, or a
fiduciary relationship between Cambridge Trust or the CEO and the participant or
any other person. Nothing herein will be construed to require Cambridge Trust or
the CEO to maintain any fund or to segregate any amount for a participant’s
benefit.

 

New Hires, Promotions, and Transfers

 

New participants will receive a pro rata incentive award based on their month of
hire during their initial Plan year.

 

A participant whose work schedule changes during the Plan year will be eligible
for prorated treatment that reflects his/her time in the different schedules.

 



6

 

 



--------------------------------------------------------------------------------

 

 

If a participant changes his/her role or is promoted during the Plan year,
he/she will be eligible for the new role’s target incentive award on a pro rata
basis (i.e. the award will be prorated based on the number of months employed in
the respective positions.)

 

Termination of Employment

 

If a Plan participant is terminated by the Bank for any other reason than
retirement, death or disability prior to award payouts, no incentive award will
be paid. To encourage employees to remain in the employment of Cambridge Trust,
a participant must be an active employee of the Bank at the time of the award.
(See exceptions for death and disability.)

 

Retirement, Disability and Death

 

Individuals who will be retiring must be an active employee as of December 31 of
the plan year in order to receive a payout. If an employee retires prior to this
date, the individual will not receive an award. For the purposes of this plan,
retirement is defined as age 65; consistent with guidelines established in
Cambridge Trust’s existing retirement plan(s).

 

If a participant is disabled by an accident or illness, and is disabled long
enough to be placed on long- term disability, his/her bonus award for the Plan
period shall be prorated so that no award will be earned during the period of
long-term disability.

 

In the event of death, Cambridge Trust will pay to the participant’s estate the
pro rata portion of the

award that had been earned by the participant.

 

Ethics and Interpretation

 

If there is any ambiguity as to the meaning of any terms or provisions of this
plan or any questions as to the correct interpretation of any information
contained therein, the Bank’s interpretation expressed by the Compensation
Committee will be final and binding.

 

The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards will subject the employee to disciplinary action up to and
including termination of employment. In addition, any incentive compensation as
provided by the plan to which the employee would otherwise be entitled will be
revoked.

 

Participants who have willfully engaged in any activity, injurious to the Bank,
will upon termination of employment, death, or retirement, forfeit any incentive
award earned during the award period in which the termination occurred.

 

Clawback

 

In the event that Cambridge  Trust is required to prepare an accounting
restatement due to a significant error, omission or fraud (as determined by the
members of the Compensation Committee or the Board of Directors), each executive
officer who is considered a member of “Senior Management” shall reimburse the
Bank for part or the entire incentive award made to such executive officer on
the basis of having met or exceeded specific targets for performance periods.
For purposes of this policy, (i) the term “incentive awards” means awards under
the Bank’s Annual Incentive Plan (AIP), the amount of which is determined in
whole or in part upon specific performance targets relating to the financial
results of the Bank; and (ii) the term “Senior Management” means employees in
SVP roles and above who are eligible to participate in the Bank’s Annual
Incentive Plan (AIP). The Bank may seek to reclaim incentives within a
three-year period of the incentive payout, even if the participant has
terminated employment.

 

 



7

 

 



--------------------------------------------------------------------------------

 

 

 

Miscellaneous

 

The Plan will not be deemed to give any participant the right to be retained in
the employ of Cambridge Trust, nor will the Plan interfere with the right of
Cambridge Trust to discharge any participant at any time.

 

In the absence of an authorized, written employment contract, the relationship
between employees and Cambridge Trust is one of at-will employment. The Plan
does not alter the relationship.

 

This incentive plan and the transactions and payments hereunder shall, in all
respect, be governed by, and construed and enforced in accordance with the laws
of the state of Massachusetts.

 

Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.

 

 



8

 

 

